 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY CRAIG HUCKABEE,                           No. 1:09-cv-00749-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14    DR. MCGUINESS, et al.                             DEFENDANTS WU AND JIMENEZ’S
                                                        MOTION FOR SUMMARY JUDGMENT
15                       Defendants.
                                                        (Doc. No. 291)
16

17

18           Plaintiff Anthony Craig Huckabee is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This case proceeds on plaintiff’s

20   fifth amended complaint against defendant McGuinness for deliberate indifference to plaintiff’s

21   serious medical needs in violation of the Eighth Amendment. The matter was referred to a United

22   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23           On February 18, 2020, the assigned magistrate judge issued findings and

24   recommendations recommending that defendant’s motion for summary judgment (Doc. No. 277)

25   /////

26   /////

27   /////

28
                                                       1
 1   be granted.1 (Doc. No. 291.) Specifically, the magistrate judge found that the undisputed

 2   evidence before the court on summary judgment established that: (1) defendant McGuiness did

 3   not treat plaintiff; (2) defendant McGuiness’ handling of plaintiff’s inmate appeals did not cause

 4   any delay in plaintiff receiving his prescribed medication; and (3) defendant McGuiness is not

 5   liable as a matter of law for any of the damages claimed by plaintiff based on supervisory

 6   liability. (Id. at 11–14.) The findings and recommendations contained notice that any objections

 7   thereto were to be filed within fourteen (14) days after service. (Id. at 14–15.) Following the

 8   granting of an extension of time to do so, plaintiff filed objections on March 5, 2020. (See Doc.

 9   Nos. 295–97.)

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

11   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

12   objections, the court finds the findings and recommendations to be supported by the record and

13   by proper analysis.

14          Plaintiff’s objections do not meaningfully dispute the magistrate judge’s findings that the

15   undisputed evidence before the court on summary judgment establishes that he cannot assert a

16   cognizable claim for medical indifference against defendant McGuiness. Plaintiff confusingly

17   argues that: (1) defendant McGuiness “has no legal standing for summary judgment”; and

18   (2) defendant McGuiness’ credibility is a “determination issue reserved for the jury.” (Doc. No.

19   297 at 1–4.) Plaintiff’s objections are not persuasive. A motion for summary judgment pierces

20   the pleadings and puts the opponent to the test of affirmatively coming forward with sufficient
21   evidence for its claims or defenses to create a genuine issue for trial. Celotex Corp. v. Catrett,

22   477 U.S. 317, 325 (1986). Neither in his objections to the pending findings and recommendations

23   nor in his opposition to defendant McGuiness’s motion for summary judgment has plaintiff put

24   forth any evidence establishing a disputed issue of material fact or creating a genuine issue for

25   trial. On the other hand, as the pending findings and recommendations note, defendant

26
     1
27     Defendants Wu and Jimenez filed a separate motion for summary judgment (Doc. No. 284)
     which the undersigned has granted by adopting a separate set of findings and recommendations
28   issued by the assigned magistrate judge. (See Doc. Nos. 288, 293.)
                                                     2
 1   McGuiness has carried her burden as the movant on summary judgment of establishing that under

 2   the undisputed facts on summary judgment she is entitled to judgment in her favor.

 3          Accordingly,

 4          1.     The findings and recommendations issued on February 18, 2020 (Doc. No. 291)

 5                 are adopted in full;

 6          2.     The motion for summary judgment filed on behalf of defendant McGuiness (Doc.

 7                 No. 277) is granted;

 8          3.     Judgment shall be entered in favor of defendant McGuiness and against plaintiff;

 9                 and

10          4.     The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:    March 9, 2020
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
